Citation Nr: 1219637	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-17 817	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for degenerative disease of the lumbar spine with radiculopathy.

2.  Entitlement to an increased rating greater than 10 percent for degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 Regional Office (RO) in Milwaukee, Wisconsin rating decision, which denied the claims on appeal.

The Board notes the May 2009 statement of the case (SOC) also included the issue of entitlement to an increased rating greater than 20 percent for residuals, excision of cyst of left lateral meniscus in meniscectomy left lateral meniscus with degenerative arthritis.  The Veteran properly appealed the issue in his May 2009 substantive appeal.  Subsequent rating decisions in March 2011 and January 2012 increased the 20 percent rating to 30 percent and assigned a separate 10 percent rating for degenerative arthritis of the left knee.  In a March 2012 statement, the Veteran indicated that he was satisfied with the determinations as to his left knee, but wished to continue his appeal of the issues listed above.  While the Board notes that the RO subsequently sent a March 2012 notice letter indicating that the Veteran wished to withdraw all issues on appeal and that a May 2012 statement of the Veteran's representative indicated that the left knee issues remained on appeal, the clear intent of the Veteran's March 2012 statement was to withdraw his left knee claims and continue his low back and right knee claims.  As such, the left knee issues are no longer on appeal before the Board.  See 38 C.F.R. § 20.204 (2011).


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from September 1957 to August 1961.

2.	On May 2, 2012, the Board was notified by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin, that the appellant died in April 2012.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


